—Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about July 9, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Although the settlement agreement in issue is ambiguous as to whether both sides thereto could simultaneously produce and broadcast a game show with the same name and/or format, summary judgment should nevertheless be granted in favor of defendants since any rights that plaintiffs may have had in or to the radio and television show “Blind Date” were abandoned in view of the more than 40-year non-use and lack of evidence demonstrating an intent to resume use in the foreseeable future (see, Silverman v CBS Inc., 870 F2d 40, 47-48, cert denied 492 US 907). We would also note that plaintiff lacks standing to bring this action since the company that allegedly transferred its rights to him pursuant to an “informal.verbal agreement” had already transferred its rights to another *105Corporation (owned by plaintiff). In view of the foregoing, it is unnecessary to address defendants’ remaining grounds for dismissal. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.